Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 16, 2015

                                        No. 04-15-00058-CR

                                       Cynthia Torres LEAL,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 81st Judicial District Court, Frio County, Texas
                               Trial Court No. 12-08-00087-CRF
                           Honorable Donna S. Rayes, Judge Presiding


                                           ORDER

        On September 29, 2015, appellant filed a motion to supplement the reporter’s record and
to extend the appellate timetables. In the motion, appellant requests an extension of time to file
his brief pending the supplementation of the reporter’s record. Appellant contends Defense
Exhibit 1, a search warrant and search warrant affidavit, is missing, and he is unable to complete
his brief because he cannot fully brief the issue on appeal without reviewing the exhibit.
Subsequently, on October 14, 2015, the court reporter filed a supplemental reporter’s record,
containing the missing exhibit.

        Accordingly, we GRANT the requested extension and ORDER that appellant’s brief
will be due thirty days from the date of this order.

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of